969 A.2d 46 (2009)
Chantha LEUTHAVONE
v.
A.T. WALL.
No. 2007-240-A.
Supreme Court of Rhode Island.
April 24, 2009.
George J. West, Esq., Providence.
Aaron L. Weisman, Department of the Attorney General.

ORDER
This case was scheduled for oral argument on May 13, 2009. The State, however, has filed a confession of error acknowledging that the Superior Court justice in this case erred in failing to provide the applicant with an opportunity to respond to the proposed dismissal "in contravention of R.I. General Laws § 10-9.1-6(b)(2009) and this Court's postconviction relief doctrine." After reviewing the record on appeal, we conclude that the confession of error should be accepted. Accordingly, the applicant's appeal is sustained; the Superior Court order denying the application for postconviction relief is vacated; and the papers in the case are ordered remanded to the Superior Court so that the applicant may be given an opportunity to reply to the proposed dismissal.